United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10744
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JAMAAR ROBINSON,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 5:03-CR-104-2-C
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jamaar Robinson has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).   Robinson has

filed a response.   Our independent review of the record,

counsel’s brief, and Robinson’s response shows that there is no

nonfrivolous issue for appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.